U.S. Department of Justice
Federal Bureau of Prisons

OPI:
NUMBER:
DATE:
SUBJECT:

Program
Statement

FPI
5250.02
10/2/2000
Public Works and
Community Service
Projects

1. PURPOSE AND SCOPE. To provide guidance and direction in the
development and administration of public works and community
service projects.
2. SUMMARY OF CHANGES. The major changes to this Program
Statement include restructuring the policy format, expanding
program guidelines, and revising criteria specifications.
3. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. Qualified inmates will be considered for participation in
public works and community service projects.
b. Inmates approved for participation in public works and
community service projects must meet established eligibility
criteria.
4.

DIRECTIVES AFFECTED

a.

Directive Rescinded
PS 5250.01

b.

Public Works and Community Service Projects
(1/19/93)

Directives Referenced
PS 1330.13
PS 3000.02
PS 3420.09

Administrative Remedy Program (12/22/95)
Human Resources Management Manual (11/1/93)
Standards of Employee Conduct (2/5/99)

[Bracketed Bold] - Rules
Regular Type - Implementing Information

PS 5250.02
10/2/2000
Page 2
PS 5100.07
PS 5180.04
PS 5251.05
PS 5270.07
PS 5280.08
PS 5300.18
PS 5300.20
PS 5380.05
PS 5538.04
PS 5550.06
PS 6060.07
PS 8000.01
TRM 5802.01

Security Designation and Custody
Classification Manual (9/3/99)
Central Inmate Monitoring System (8/16/96)
Work and Performance Pay Program, Inmate
(12/31/98)
Inmate Discipline and Special Housing Units
(12/29/87)
Furloughs (2/4/98)
Occupational Education Programs (12/23/96)
Volunteers and Citizen Participation Programs
Manual (6/1/99)
Financial Responsibility Program, Inmate
(12/22/95)
Escorted Trips (12/23/96)
Escape from Extended Limits of Confinement
(10/22/99)
Urine Surveillance and Narcotic
Identification (1/29/99)
UNICOR Corporate Policy and Procedures
(5/13/81)
SENTRY General Use Technical Reference Manual
(6/1/94)

c. Rules cited in this Program Statement are contained in
28 CFR 301 and §551.60.
d. Rules referenced in this Program Statement are contained in
28 CFR part 301 and 41 CFR 101 et. seq.
5.

STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4397, 3-4398
b. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-5A-06, 3-ALDF-5A-07,
3-ALDF-5A-08, 3-ALDF-5A-09, 3-ALDF-5A-10
c. American Correctional Association 2nd Edition Standards for
Administration of Correctional Agencies: None
d. American Correctional Association Standards for Adult
Correctional Boot Camp Programs: 1-ABC-5A-04

PS 5250.02
10/2/2000
Page 3
6. PRE-TRIAL/HOLDOVER/DETAINEE PROCEDURES. Procedures in this
Program Statement apply to all inmates in Bureau custody who meet
the eligibility criteria contained herein. However, pretrial and
detainee inmates may not be considered for off-site projects.
7. VICTIM AND WITNESS PROGRAM (VWP) PARTICIPANTS. When a VWP
inmate is granted a furlough to participate in an off-site
community service project, notification must be made in
accordance with the procedures in the Program Statement on the
Victim and Witness Notification Program.
8.

PUBLIC WORKS PROJECTS

a. Definition. Public works projects are institution work
assignments performed for other federal agencies either in the
institution or at other federal agency work sites under the
authority of Title 18 U.S.C. § 4125(a) which states:
"The Attorney General may make available to the heads of
several departments the services of United States prisoners
under terms, conditions, and rates mutually agreed upon, for
constructing or repairing roads, clearing, maintaining and
reforesting public lands, building levees, and constructing
or repairing any other public ways or works financed wholly
or in major part by funds appropriated by Congress."
Institutions must use the format specified in Attachments A/C
for new national and local agreements. For existing agreements
with other federal agencies, the institutions must review
agreements and make appropriate changes, if deemed necessary.
Any changes must go through the normal review and approval
process as outlined in Section 10 of this Program Statement.
b. Host Federal Agency Obligations. Any host federal agency
that enters into an agreement to use federal inmate labor
ordinarily will also assume responsibility for the following:
(1)

Transporting inmates to and from the work site;

(2)

Providing special protective and safety equipment;

(3)

Providing tools, materials and supplies necessary to
perform the work;

(4)

Providing technical supervision to the inmate workers.
Bureau staff who have attended the locally conducted
Instructor Skills Training or who have attended a
national Training for Trainers course, are to train

PS 5250.02
10/2/2000
Page 4
supervisors concerning the policy requirements for
volunteer/contract workers. The Program Statement on
Standards of Employee Conduct should be given to each
supervisor. The host agency must maintain inmate
accountability through inmate detail cards furnished by
the Bureau;


(5)

Submitting work reports in accordance with local
institution procedures and as stated in local
agreements, which must include time sheets, on each
inmate, to the Bureau;


(6)

This accountability requires visual contact with
each inmate at least every two hours;

Unusual events, such as injuries, escapes, or
inmate misconduct, must be reported immediately to
Bureau officials;

Providing a safe and humane working environment;


Safety talks are required at least monthly;

(7)

Providing emergency medical care and attention as
necessary. Notification to the Bureau of Prisons must
be made as soon as possible;

(8)

Establishing inmate quotas and developing job
descriptions;

(9)

Obtaining Bureau approval before changing inmate work
detail assignments; and,

(10) Ensuring that the work performed by inmate labor will
not displace regular employees, impair existing
contracts for service, or exploit inmate labor.
c.

Bureau Obligations.

The Bureau is to:

(1)

Select inmates capable of performing work as required;

(2)

Furnish routine work clothing and safety shoes to
inmates;

(3)

Provide training to host agency employees on this
Program Statement's requirements;

(4)

Designate a project representative to physically visit
the work site periodically;

PS 5250.02
10/2/2000
Page 5
(5)

Provide all inmate performance pay and job performance
incentives, if applicable; and,

(6)

Be responsible for medical expenses of emergency
treatment required by inmates. An inmate who sustains
a work-related injury on a public works project may
submit a claim under the Inmate Accident Compensation
procedures under 28 CFR part 301.

d. Inmates Eligibility Criteria for Off-Site Public Works
Projects. An inmate, to be eligible for such projects, must:
(1)

Have “COMMUNITY” or “OUT” custody;

(2)

Have no medical restrictions or psychological
conditions which would preclude the inmate from meeting
the demands of the project;

(3)

Have a detainer status of “NONE” or “LOWEST/LOW
MODERATE” severity according to the inmate’s current
Custody Classification form BP-338, or
pending/unresolved charges that do not exceed the
lowest/low moderate criteria. (See the Security
Designation and Custody Classification Manual for
further information.);

(4)

Have no Public Safety Factor(s) as outlined in the
Security Designation and Custody Classification Manual,
unless waived by the Regional Director; and,

(5)

Have no prior history of escape or attempted escape
from secure custody;

(6)

Have no prior employment at the specific site of the
project.

The Warden may establish additional criteria for inmates who
are eligible for public works projects (e.g., Inmate Financial
Responsibility Program (IFRP) participation, clear conduct,
notoriety/nature of offense, severity of prior record).
e. Inmates Eligibility Criteria for On-Site Public Works
Projects. Inmate assignments occurring on-site at the
institution are to be treated the same as other institution work
assignments.

PS 5250.02
10/2/2000
Page 6
9.

[VOLUNTEER COMMUNITY SERVICE PROJECTS (CSP) §551.60.

a. A volunteer community service project is a project
sponsored and developed by a local government agency or by a
nonprofit charitable organization, submitted to the institution,
and recommended by the Warden for approval of the Regional
Director. Volunteer community service projects are designed to
provide for the public good in keeping with the overall goals of
the community, such as community-wide beautification or public
safety.
The sponsoring organization is responsible for certifying to
the Bureau that the community service project does not displace
regular employees, supplant employment opportunities ordinarily
available within the sponsoring organization, or impair contracts
for services.
These projects are not work assignments. Any inmate who
chooses to participate does so voluntarily, and may not receive
performance pay or any other salaried compensation for
participation in the project, nor be eligible to submit a claim
under the provisions of the Inmate Accident Compensation
Program.]
See Section 9.e. for instances in which an inmate may receive
compensation because the community service project is being
operated as part of an occupational education program.
Volunteer community service projects should supplement the
community’s resources. These projects provide an opportunity for
an inmate to perform a community service for a government entity,
or nonprofit charitable organizations voluntarily. A project may
occur either in the institution or within the community and may
provide live work experiences as a part of a bona fide
occupational education program under 18 U.S.C. § 3622(b).
As defined in Program Statement Occupational Education
Programs, the term ¡live work¢ refers to a product or service
produced by the student for actual use by the institution,
UNICOR, or another agency. It is characterized by a specific
end-product or service goal, as opposed to repetitive classroom
work done for training purposes.

PS 5250.02
10/2/2000
Page 7
Work performed under community service projects may not:



Displace regular employees, or,
Impair existing contracts for services.

The host agency or organization is responsible for submitting
documentation to the Bureau that the CSP does not displace
regular employees or impair existing contracts.
Since no Bureau appropriated funds may be expended to perform
a volunteer community service project, the conditions for a
project occurring within the community require that the inmate
meet the eligibility requirements listed in Section 9.d.
Ordinarily, inmate trips for public speaking (for example, at a
local high school) are not considered to be volunteer community
service projects and consequently may be done under the
procedures for escorted trips.
[b. An inmate may volunteer to participate in a community
service project by submitting a written request for the Warden's
approval. The inmate must have custody classification
appropriate for the project and be otherwise eligible for the
conditions of the project. The decision of the Warden to approve
or disapprove an inmate's request shall be documented in
writing.]
[c. An inmate may appeal the Warden's decision through the
Administrative Remedy Procedure (see 28 CFR part 542).]
28 CFR part 542 refers to the Program Statement on the
Administrative Remedy Program.
d. Inmate Eligibility Criteria for Off-Site Community Service
Projects. The host agency or organization must provide all
necessary materials and supplies required to complete the
project. No Bureau appropriated funds are to be used to conduct
these projects, including transportation, inmate or staff pay, or
cost of materials.
An inmate, to be eligible for a Community Service Project,
must:
(1)

Have “COMMUNITY” custody;

(2)

Must be within 2 years of release for day projects and
within 1 year of release for overnight projects.

PS 5250.02
10/2/2000
Page 8
(3)

Have no medical restrictions or psychological
conditions which would preclude the inmate from meeting
the demands of the project.

(4)

Have satisfactory participation in, or completion of,
financial obligations under the IFRP;

(5)

Have a detainer status of “NONE”, according to the
inmates current Custody Classification form (BP-338).
(See the Security Designation and Custody
Classification Manual for further information.);

(6)

Have no Discipline Hearing Officer (DHO) findings of
guilt in the past two years;

(7)

Have no Public Safety Factor(s) as outlined in the
Security Designation and Custody Classification Manual,
unless waived by the Regional Director;

(8)

If applicable, have exemplary compliance with mandatory
General Educational Development (GED), the English-asa-Second-Language (ESL) programs, and the drug
education course;

(9)

Have no prior history of escape or attempted escape
from secure custody; and,

(10) Volunteer for the project.
The Warden may establish additional inmate eligibility criteria
for off-site Community Service Projects.
e. Inmate Eligibility Criteria for On-Site Community Service
Projects, if part of an Occupational Education Program (OEP)
(1) Community Service Projects (CSP) may occur as the live
work portion of an Occupational Education Program (OEP). The CSP
should serve as a legitimate learning experience for the inmates
and should be part of the competency-based OEP curriculum. Thus,
the OEP must:





provide job skill training, and experience,
be accredited by a state or other recognized
accreditation association or agency,
have entrance and exit criteria for the inmates, and
cannot guarantee any production output for the
community (see the Program Statement on Occupational
Education Programs).

PS 5250.02
10/2/2000
Page 9
(2) Because OEPs involve the use of appropriated funds,
special rules apply to the output produced in these programs. As
a general rule, if an OEP wishes to donate its product to the
local community, and that output incorporates government supplied
materials, then the GSA excess property regulations must be
followed (i.e., 41 CFR 101 et seq.).
If, however, the sponsoring organization provides all the
materials for the community service project, the end product may
be returned directly to the sponsoring organization.
(3) Inmates must volunteer and cannot be compelled to work
on a CSP as part of the OEP’s live work component. As long as
the OEP is conducted within the institution and the inmates
enrolled are not leaving the institution to perform the community
service portion of the program, inmates may receive pay and be
eligible for inmate accident compensation based upon his or her
OEP participation. OEP staff must maintain a list of inmates who
volunteer.
(4) The community service portion of the OEP must be
sponsored and developed by a government entity or nonprofit
charitable organization. The request will be submitted to the
institution, endorsed by the Warden, reviewed by the Regional
Counsel and the Regional Education Administrator, and then
approved by the Regional Director. The host organization is to
submit documentation to the Bureau that the community service
project does not displace regular employees or impair existing
contracts for services.
10. PROCEDURES FOR PUBLIC WORKS PROJECTS AND COMMUNITY SERVICE
PROJECTS
a.

Public Works Projects

(1) The Warden of the institution or the Community
Corrections Manager (CCM) will advise the local community of the
project. (The institution's Community Relations Board may be one
method of informing the community of such projects.)
(2) The Warden must ensure that a National Interagency
Agreement (Attachment A) has been executed by the Bureau and Host
Agency.
(3) The Project Coordinator must prepare the Request for
Public Works and Community Service Projects Approval
(Attachment B). Both the Warden and the Regional Counsel must
approve the form prior to submitting it to the Regional Director.
Normally, the Regional Director is to respond to the Warden

PS 5250.02
10/2/2000
Page 10
within 30 days. If approved, a copy of the request is forwarded
to the Assistant Director, Industries, Education and Vocational
Training (IE&VT).
(4) Upon Regional Director approval of BP-sxxx, the Warden
or CCM will implement the local letter of agreement with the host
agency and forward a signed copy to the Regional Counsel and the
Assistant Director, IE&VT. (Sample wording for a local letter of
agreement can be found in Attachment C. Additional restrictions
may be added to this agreement to reflect the needs of that
particular project.)
b.

Community Service Projects

(1) The Warden of the institution or the Community
Corrections Manager (CCM) will advise the local community of the
project. (The institution’s Community Relations Board may be one
method of informing the community of such projects.)
(2) The Project Coordinator must prepare the Request for
Public Works and Community Service Projects Approval
(Attachment B). The form must be approved by the Warden, the
Regional Counsel, and the Regional Education Administrator if the
project is part of an OEP, prior to submitting to the Regional
Director. The Regional Director will ordinarily respond to the
Warden within 30 days. If approved, a copy of the request will
be forwarded to the Assistant Director, IE&VT.
COMPARISON CHART OF PROJECTS
PUBLIC WORKS PROJECT

COMMUNITY SERVICE PROJECT

regular paid work detail

non-paid work detail/voluntary
program

on-site or off-site

on-site or off-site

federal agencies only

local gov’t or non-profit,
charitable organizations

national agreement

no national agreement required

local agreement

no local agreement required

request to regional director

request to regional director

long term/short term

short term

PS 5250.02
10/2/2000
Page 11
11. INMATE APPLICATION AND APPROVAL. Inmates meeting the
eligibility criteria set for Public Works Projects (Section 8) or
Off-site Community Service Projects (Section 9.d.) must submit an
Inmate Request to Staff form (cop-out), to his or her Unit Team
for consideration. The inmate should include information
regarding any skills he or she may have relative to the project.
Inmates approved for off-site Community Service Projects are
released to the project via furlough and must be processed in
accordance with the Furlough Program Statement. The requirements
for furlough procedures will be modified to eliminate the
following for CSPs:


USPO notification*
* The community service project coordinator will notify
the USPO in writing that a community service project
will be occurring in the district, the dates, nature,
length of the project, and the number of inmates
involved. Notification to the sentencing district is
not necessary.



mode of transportation notification



family contact

12. SENTRY TRANSACTIONS. Please refer to the SENTRY General Use
Technical Reference Manual on proper coding of Public Works
Projects.
13. QUARTERLY REPORTS. The Central Office is required to
prepare a quarterly report for strategic planning purposes
regarding public works and community service projects. Each
institution will submit the following information to their
respective Regional Office. (Each Region will designate the
responsible individual who will receive these reports.) The
information submitted will be for the previous quarter’s
activities only.







Type of project (Public Works, Community Service
Projects: off-site or on-site within an OEP)
Name of project
Average number of inmates involved
Brief description of the activities, e.g., clearing
brush, carpentry, etc.
Name of host agency
Name(s) of institution staff who can provide future
updates.

PS 5250.02
10/2/2000
Page 12
The Regional Office will in turn forward these individual
submissions to Central Office via BOPNet GroupWise to “PUBWORKS”
by the fifth calendar day of the first month of the quarter
(October 5, January 5, April 5 and July 5).
14. INSTITUTION SUPPLEMENT. Any institution seeking to
participate in Public Works Projects or Community Service
Projects must issue an Institution Supplement to implement this
Program Statement. A copy is to be provided to the Assistant
Director, IE&VT for review. Institution Supplements will
establish local procedures for:


Identifying the institution’s Project Coordinator
responsible for Public Works and Community Service
Projects;



Establishing procedure(s) for notifying the local
community regarding impending projects;



Identifying staff member(s) responsible for entering
SENTRY transactions and outcount requirements;



Including procedures for inmate identification while
they are out on Community Service Projects, e.g.,
commissary card, work pouch;



Identifying work code assignments for the different
public works projects; and



Establishing procedures for safety talks and emergency
medical treatment of inmates injured while performing
Community Service Projects.



Determine how often the project representative will
physically visit the work site for outside public works
projects.

/s/
Kathleen Hawk Sawyer
Director

PS 5250.02
10/2/2000
Attachment A, Page 1
INTERAGENCY AGREEMENT
BETWEEN __________
AND
THE FEDERAL BUREAU OF PRISONS
U.S. Department of Justice
320 First Street NW
Washington DC 20534
FOR
USE OF FEDERAL PRISON LABOR
IN A PUBLIC WORKS PROJECT
NATIONAL AGREEMENT
THIS INTERAGENCY AGREEMENT, entered into, by, and between, the
Director, Federal Bureau of Prisons (BOP), Department of Justice,
Washington, D.C., and the Director, ---, herein after referred to
as the Host Agency.
WHEREAS, Title 18 U.S.C. § 4125(a) provides that the services of
United States inmates may be made available to perform the work
set forth under terms, conditions, and rates mutually agreed
upon, for constructing or repairing roads, clearing, maintaining
and reforesting public lands, building levees, and constructing
or repairing any other public ways or works financed wholly or in
major part by funds appropriated by Congress; and
WHEREAS, the Host Agency will have a continuing requirement for
labor to include, but not limited to, providing repair and
maintenance work such as mowing lawns, painting, carpentry,
cutting trees, maintaining flower beds, planting, performing
custodial duties, and other similar type work; and
WHEREAS, BOP has under its custody and control a varying number
of able-bodied federal inmates who can be made available for such
activities, and
WHEREAS, it is to the mutual advantage of BOP and Host Agency to
have these inmates performing such work.
NOW, THEREFORE IT IS AGREED:
1.

Bureau of Prisons Responsibilities:
a.

The BOP will:

Select inmates capable of performing work as required;

PS 5250.02
10/2/2000
Attachment A, Page 2
b.
inmates;

Furnish routine work clothing and safety shoes to

c. Provide training for the Host Agency staff in such
areas as inmate discipline, staff conduct, inmate accountability,
BOP safety, and any other training which would be beneficial to
the accountability of federal inmates. This training will be
provided by BOP staff at no cost to Host Agency.
d. Designate a project representative who will physically
visit the work site periodically;
e. Provide all inmate performance pay and job performance
incentives, if applicable; and,
f. Be responsible for medical expenses of emergency
treatment required by inmates. An inmate who sustains a
work-related injury on a public works project may submit a claim
under the Inmate Accident Compensation procedures under 28 CFR
part 301.
2.

Host Agency Responsibilities:

The Host Agency will:

a.

Transport inmates to and from the work site;

b.

Provide special protective and safety equipment;

c. Provide tools, materials and supplies necessary to
perform the work;
d. Provide technical supervision to the inmate workers.
Supervisors are to be trained by Bureau staff concerning the
policy requirements for volunteer/contract workers. The Program
Statement on Standards of Employee Conduct should be given to
each supervisor. The host agency must maintain inmate
accountability through inmate detail cards furnished by the
Bureau;


This accountability requires visual contact with
each inmate at least every two hours;

e. Submit monthly work reports in accordance with local
institution procedures and as stated in local agreements, which
must include time sheets, on each inmate, to the Bureau;


Unusual events, such as injuries, escapes, or
inmate misconduct, must be reported immediately to
Bureau officials;

PS 5250.02
10/2/2000
Attachment A, Page 3
f.

Provide a safe and humane working environment;

g. Provide emergency medical care and attention as
necessary. Notification to the Bureau of Prisons must be made as
soon as possible;
h. Establish inmate quotas and developing job
descriptions;
i. Obtain BOP approval before changing inmate work detail
assignments; and,
j. Ensure that the work performed by inmate labor will not
displace regular employees, impair existing contracts for
service, or exploit inmate labor.
3.

Selection of Inmates:

a. Inmates will be selected who are suitable for work
programs to be accomplished in the community.
b. The number of inmates selected for work assignments will
be negotiated as part of the local letter of agreement.
4.

General Provisions:

a. Any costs incurred by either party in implementing this
agreement are the responsibility of that party.
b. Nothing contained herein shall be construed to obligate
the parties to any expenditures or obligation of funds in excess
or in advance of appropriations in accordance with the AntiDeficiency Act, 31 U.S.C. 1341.
c. This Interagency Agreement may be amended or terminated
only by signatory concurrence of the undersigned parties or their
respective designees. This Agreement will remain in effect until
superseded by a new agreement, or terminated by mutual written
concurrence of both parties. Either party may terminate this
agreement at no cost with 60 days advance written notification of
such termination.
d. On the effective date of this Agreement, both the BOP
and [the Host Agency] shall designate in writing a principle
representative who will be the point of contact on all matters
relating to public works projects under this Agreement. Either
party may change its respective principle representative by
notifying the other party in writing. In regard to a specific

PS 5250.02
10/2/2000
Attachment A, Page 4
public works project, each party may designate a program manager
who will have authority to administer that project.
e. The parties agree that, in the event of a dispute
between the parties, BOP and the [Host Agency] shall use their
best efforts to resolve that dispute in an informal fashion
through consultation and communication, or other forms of nonbinding alternative dispute resolution mutually acceptable to the
parties.
f. This Agreement shall not affect any pre-existing or
independent relationships or obligations between BOP and the
[Host Agency].
g. Specific projects will be negotiated locally and
described in a letter of agreement to be approved by the BOP
regional office.
h. All federal inmates selected and provided under this
agreement will be considered as employed as provided in
18 U.S.C. § 4126, and covered for any injury under the provisions
of the Inmate Accident Compensation System, 28 CFR 301.
i. Inmates placed under this program are not federal
employees for the purpose of laws administered by the Office of
Personnel Management and do not have title to any federal
benefits such as insurance, retirement and leave.
j. Federal inmates will not be paid from Host Agency funds
or receive any type of personal or private gratuity for work
accomplished or services rendered.
k. All laws of the United States and rules of the BOP
relating to imprisonment, transfer, control, discipline, escape,
release of, or in any way affecting inmates, will apply to all
federal inmates selected and provided under the terms of this
agreement.
5.

PERIOD OF AGREEMENT

a. This agreement becomes effective upon signature of both
approving authorities.

PS 5250.02
10/2/2000
Attachment A, Page 5
APPROVED:
_____________________Date______
Director, Host Agency

cc:

____________________ Date______
Kathleen Hawk Sawyer, Director
Federal Bureau of Prisons

Regional Counsel
Assistant Director, IE&VT, C.O.

PS 5250.02
10/2/2000
Attachment B, Page 1

FEDERAL BUREAU OF PRISONS
REQUEST FOR PUBLIC WORKS & COMMUNITY SERVICE PROJECTS APPROVAL
DATE:
TO:

REGIONAL DIRECTOR - REGION

FROM: CHIEF EXECUTIVE OFFICER - LOCATION
1.

PROJECT NAME & LOCATION:

2.

INDICATE TYPE OF PROJECT:
_____PUBLIC WORKS
_____COMMUNITY SERVICE PROJECT
_____COMMUNITY SERVICE PROJECT WITHIN AN OCCUPATIONAL
EDUCATION PROGRAM

3.

HOST ORGANIZATION(S):

4.

PROJECT BEGINNING & ENDING DATES:

5.

AVERAGE NUMBER OF INMATES INVOLVED:

6.

DESCRIPTION OF PROJECT:

7.

INMATE TRANSPORTATION ARRANGEMENTS:

8.

HAS THE COMMUNITY RELATIONS BOARD, OR THE APPROPRIATE LOCAL
REPRESENTATIVE, BEEN ADVISED OF THIS PROJECT? WERE ANY
OBJECTIONS RAISED? IF SO, WHAT WERE THE OBJECTIONS?.

9.

ADDITIONAL FACTORS OF INTEREST OR CONCERNS THAT THE REGIONAL
DIRECTOR SHOULD BE ADVISED OF CONCERNING THIS PROJECT:

10.

FOR WHICH OCCUPATIONAL EDUCATION PROGRAM IS THIS COMMUNITY
SERVICE PROJECT A ¡LIVE WORK¢ COMPONENT?:

PS 5250.02
10/2/2000
Attachment B, Page 2
11.

BRIEFLY DESCRIBE HOW THE “LIVE WORK” WILL ASSIST INMATES
WITH DEVELOPING THE OCCUPATIONAL EDUCATION PROGRAM SKILLS.

12.

IF THIS IS A COMMUNITY SERVICE PROJECT WITHIN AN
OCCUPATIONAL EDUCATION PROGRAM, WHO IS PROVIDING THE
MATERIALS? IF IT IS THE INSTITUTION, THEN GSA EXCESS
REGULATIONS MUST BE FOLLOWED.

APPROVED: __________________________________
WARDEN

_______________
DATE

___________________________________
REGIONAL COUNSEL

_______________
DATE

___________________________________
REGIONAL EDUCATION ADMINISTRATOR
(REQUIRED ONLY IF PART OF AN OEP)

_______________
DATE

___________________________________
REGIONAL DIRECTOR

_______________
DATE

ORIGINAL- REGIONAL DIRECTOR
CC:
REGIONAL COUNSEL
REGIONAL EDUCATION ADMINISTRATOR
WARDEN
INSTITUTION’S PROJECT COORDINATOR
INMATE PUBLIC WORKS PROGRAMS COORDINATOR, IE&VT

PS 5250.02
10/2/2000
Attachment C, Page 1
INTERAGENCY AGREEMENT
BETWEEN __________
AND
THE FEDERAL BUREAU OF PRISONS
U.S. Department of Justice
320 First Street NW
Washington DC 20534
FOR
USE OF FEDERAL PRISON LABOR
(LOCAL AGREEMENT)
THIS INTERAGENCY AGREEMENT, entered into, by, and between, the
Warden, (institution location), Federal Bureau of Prisons (BOP),
Department of Justice, Washington, D.C., and the Director, ---,
herein after referred to as the Host Agency.
WHEREAS, Title 18 U.S.C. § 4125(a) provides that the services of
United States inmates may be made available to perform the work
set forth under terms, conditions, and rates mutually agreed
upon, for constructing or repairing roads, clearing, maintaining
and reforesting public lands, building levees, and constructing
or repairing any other public ways or works financed wholly or in
major part by funds appropriated by Congress; and
WHEREAS, the Host Agency will have a continuing requirement for
labor to include, but not limited to, providing repair and
maintenance work such as mowing lawns, painting, carpentry,
cutting trees, maintaining flower beds, planting, performing
custodial duties, and other similar type work; and
WHEREAS, BOP has under its custody and control a varying number
of able-bodied federal inmates who can be made available for such
activities, and
WHEREAS, it is to the mutual advantage of BOP and Host Agency to
have these inmates performing such work.
NOW, THEREFORE IT IS AGREED:
1.

Bureau of Prisons Responsibilities:
a.

The BOP will:

Select inmates capable of performing work as required;

PS 5250.02
10/2/2000
Attachment C, Page 2
b.
inmates;

Furnish routine work clothing and safety shoes to

c. Provide training for the Host Agency staff in such
areas as inmate discipline, staff conduct, inmate accountability,
BOP safety, and any other training which would be beneficial to
the accountability of federal inmates. This training will be
provided by BOP staff at no cost to Host Agency.
d. Designate a project representative who will physically
visit the work site periodically;
e. Provide all inmate performance pay and job performance
incentives, if applicable; and,
f. Be responsible for medical expenses of emergency
treatment required by inmates. An inmate who sustains a
work-related injury on a public works project may submit a claim
under the Inmate Accident Compensation procedures under 28 CFR
part 301.
2.

Host Agency Responsibilities:

The Host Agency will:

a.

Transport inmates to and from the work site;

b.

Provide special protective and safety equipment;

c. Provide tools, materials and supplies necessary to
perform the work;
d. Provide technical supervision to the inmate workers.
Supervisors are to be trained by Bureau staff concerning the
policy requirements for volunteer/contract workers. The Program
Statement on Standards of Employee Conduct, should be given to
each supervisor. The host agency must maintain inmate
accountability through inmate detail cards furnished by the
Bureau;


This accountability requires visual contact with
each inmate at least every two hours;

e. Submit monthly work reports in accordance with local
institution procedures and as stated in local agreements, which
must include time sheets, on each inmate, to the Bureau;


Unusual events, such as injuries, escapes, or
inmate misconduct, must be reported immediately to
Bureau officials;

PS 5250.02
10/2/2000
Attachment C, Page 3
f.

Provide a safe and humane working environment;

g. Provide emergency medical care and attention as
necessary. Notification to the Bureau of Prisons must be made as
soon as possible;
h. Establish inmate quotas and developing job
descriptions;
i. Obtain BOP approval before changing inmate work detail
assignments; and,
j. Ensure that the work performed by inmate labor will not
displace regular employees, impair existing contracts for
service, or exploit inmate labor.
3.

Selection of Inmates:

a. Inmates will be selected who are suitable for work
programs to be accomplished in the community.
b. The number of inmates selected for work assignments
will be negotiated as part of the local letter of agreement.
4.

General Provisions:

a. Any costs incurred by either party in implementing this
agreement are the responsibility of that party.
b. Nothing contained herein shall be construed to obligate
the parties to any expenditures or obligation of funds in excess
or in advance of appropriations in accordance with the AntiDeficiency Act, 31 U.S.C. 1341.
c. This Interagency Agreement may be amended or terminated
only by signatory concurrence of the undersigned parties or their
respective designees. This Agreement will remain in effect until
superseded by a new agreement, or terminated by mutual written
concurrence of both parties. Either party may terminate this
agreement at no cost with 60 days advance written notification of
such termination.
d. On the effective date of this Agreement, both the BOP
and [the host Agency] shall designate in writing a principle
representative who will be the point of contact on all matters
relating to public works projects under this Agreement. Either
party may change its respective principle representative by
notifying the other party in writing. In regard to a specific

PS 5250.02
10/2/2000
Attachment C, Page 4
public works project, each party may designate a program manager
who will have authority to administer that project.
e. The parties agree that, in the event of a dispute
between the parties, BOP and the [Host Agency] shall use their
best efforts to resolve that dispute in an informal fashion
through consultation and communication, or other forms of nonbinding alternative dispute resolution mutually acceptable to the
parties.
f. This Agreement shall not affect any pre-existing or
independent relationships or obligations between BOP and the
[Host Agency].
g. Specific projects will be negotiated locally and
described in a letter of agreement to be approved by the BOP
regional office.
h. All federal inmates selected and provided under this
agreement will be considered as employed as provided in
18 U.S.C. § 4126, and covered for any injury under the provisions
of the Inmate Accident Compensation System, 28 CFR 301.
i. Inmates placed under this program are not federal
employees for the purpose of laws administered by the Office of
Personnel Management and do not have title to any federal
benefits such as insurance, retirement and leave.
j. Federal inmates will not be paid from Host Agency funds
or receive any type of personal or private gratuity for work
accomplished or services rendered.
k. All laws of the United States and rules of the BOP
relating to imprisonment, transfer, control, discipline, escape,
release of, or in any way affecting inmates, will apply to all
federal inmates selected and provided under the terms of this
agreement.
PERIOD OF AGREEMENT
a. This agreement becomes effective upon signature of both
approving authorities.

PS 5250.02
10/2/2000
Attachment C, Page 5
APPROVED:
_____________________ DATE______
Warden, Institution
cc:

____________________ DATE_____
Director, Host Agency

Regional Counsel
Assistant Director, IE&VT, C.O.

